Title: From Thomas Jefferson to David Rittenhouse, 24 February 1795
From: Jefferson, Thomas
To: Rittenhouse, David



Dear Sir
Monticello Feb. 24. 1795.

  The inclosed letter to mr Madison covers two to the President & secretary of state, which were left open to be perused & then delivered by him. but as he may have left Philadelphia before they get there, & it is important they should be delivered without delay I take the liberty of putting the whole under cover to you, and open for your perusal as the subject will interest you. if mr Madison be not gone be so good as to stick a wafer in his cover & have it delivered. if he be gone, throw his cover into the fire, stick wafers into the letters to the President & Secretary of state, and when dry have them delivered. you will perceive that the subject of the letter has been desired to be kept secret as much as it’s nature will permit.
  I am here immersed in the concerns of a farmer, and more interested & engrossed by them, than I had ever concieved possible. they in a great degree render me indifferent to my books, so that I read little & ride much, and I regret greatly the time I have suffered myself to waste from home. to this indeed is added another kind of regret for the loss of society with the worthy characters with which I became acquainted in the course of my wanderings from home. if I had but Fortunatus’s wishing cap to seat myself sometimes by your fireside, and to pay a visit to Dr. Priestly, I would be contented. his writings evince that he must be a fund of instruction in conversation, and his character an object of attachment & veneration. be so good as to present my best respects to mrs Rittenhouse, & to accept yourself assurances of the high esteem of Dear Sir your sincere friend & humble servt

Th: Jefferson

